Case 3:20-cv-01347-BJD-MCR Document 10 Filed 12/29/20 Page 1 of 3 PageID 46




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                               JACKSONVILLE DIVISION

  JAMES W. BARA,

          Plaintiff,

  v.                                                   Case No.: 3:20-CV-01347-BJD-MCR

  NATIONSTAR MORTGAGE, LLC
  D/B/A MR. COOPER,

          Defendant.
                                                /

                                 NOTICE OF SETTLEMENT

         Defendant Nationstar Mortgage, LLC d/b/a Mr. Cooper, by and through undersigned

  counsel and under Local Rule 3.08, gives notice that all claims filed against Nationstar in this

  matter have been settled. The parties are in the process of preparing settlement papers and

  anticipate filing a dismissal with prejudice pursuant to the terms of a confidential settlement

  agreement.
Case 3:20-cv-01347-BJD-MCR Document 10 Filed 12/29/20 Page 2 of 3 PageID 47




  Dated: December 29, 2020           MCGUIREWOODS LLP

                               By: /s/ Kathleen D. Kilbride
                                   Sara F. Holladay
                                   Florida Bar No. 0026225
                                   Emily Y. Rottmann
                                   Florida Bar No. 0093154
                                   Kathleen D. Kilbride
                                   Florida Bar No. 1003294
                                   McGUIREWOODS LLP
                                   50 N. Laura Street, Suite 3300
                                   Jacksonville, Florida 32202
                                   (904) 798-3200
                                   (904) 798-3207 (fax)
                                   sholladay@mcguirewoods.com
                                   erottmann@mcguirewoods.com
                                   kkilbride@mcguirewoods.com
                                   flservice@mcguirewoods.com
                                   fladmin@mcguirewoods.com

                               Attorneys for Defendant Nationstar Mortgage, LLC
                               d/b/a Mr. Cooper




                                      -2-
Case 3:20-cv-01347-BJD-MCR Document 10 Filed 12/29/20 Page 3 of 3 PageID 48




                                CERTIFICATE OF SERVICE


         I HEREBY CERTIFY that a true and correct copy of the foregoing was filed with the
  Clerk of the Court using the CM/ECF system which will send notice of the electronic filing on
  December 29, 2020, to all counsel of record listed below:

  Alexander J. Taylor, Esq.
  Sulaiman Law Group, Ltd.
  2500 South Highland Ave., Ste. 200
  Lombard, IL 60148
  ataylor@sulaimanlaw.com

  Counsel for Plaintiff James W. Bara




                                                      /s/ Kathleen D. Kilbride
                                                                   Attorney




                                               -3-
